

117 S1387 IS: PTC Elimination Act
U.S. Senate
2021-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1387IN THE SENATE OF THE UNITED STATESApril 27, 2021Mr. Lankford (for himself, Mrs. Capito, Mr. Cramer, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the credit for electricity produced from certain renewable resources, and for other purposes.1.Short titleThis Act may be cited as the PTC Elimination Act.2.Repeal of credit for electricity produced from certain renewable resources(a)Repeal of credit(1)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by striking section 45 (and by striking the item relating to such section in the table of sections for such subpart).(2)Conforming amendments(A)Section 38 of such Code is amended—(i)in subsection (b), by striking paragraph (8), and(ii)in subsection (c)(4)(B), by striking clauses (iv) and (v).(B)Section 45J of such Code is amended by adding at the end the following new subsection:(g)References to section 45Any reference in this section to any provision of section 45 shall be treated as a reference to such provision as in effect immediately before its repeal..(C)Section 45K(g)(2) of such Code is amended by striking subparagraph (E).(D)Section 48 of such Code is amended by adding at the end the following new subsection:(e)References to section 45Any reference in this section to any provision of section 45 shall be treated as a reference to such provision as in effect immediately before its repeal..(E)Section 55(c)(1) of such Code is amended by striking 45(e)(11)(C),.(F)Section 59A(b)(4) of such Code is amended by inserting and at the end of subparagraph (A) and by striking subparagraph (B).(3)Effective dateThe amendments made by this subsection shall apply to electricity produced and sold after December 31, 2035.(b)Sense of Congress regarding further extensionIt is the sense of the Congress that the credit under section 45 of the Internal Revenue Code of 1986 should be allowed to expire and should not be extended beyond the termination dates specified in such section as of the date of the enactment of this Act.